DETAILED ACTION
This action is in reply to papers filed 12/22/2020. Claims 1-3, 5-14, 16-20 and 23-24 are pending with claims 9-14, 16-20 and 23 examined herein.  

Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.
 
Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20180340186A1, Published 11/29/2018.

Withdrawn Rejection(s)
Applicant's arguments filed 12/22/2020, with respect to the 103 (a) rejection of claims  9-14, 16-20 and 23 as being unpatentable over Hur et al. (PgPub 20150044750A1, Filed 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9-14, 16-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hur et al. (PgPub 20150044750A1, Filed 8/7/2013, previously cited), Di Carlo et al. (PgPub US20130171628A1, Published 7/4/2013, Reference 8 in US Patent Documents in IDS filed 4/13/2018) and Terai et al. (Mol Biol Cell. 2005 Mar; 16(3): 1491–1499.).

Regarding claim 9, in-part, Hur et al. teach a method comprising, delivering a fluid comprising cells of varying sizes (Pg. 3-4, para. 32) to multiple traps via a channel connecting the traps; maintaining a vortex flow in the traps to retain cells of interest in the traps; providing a fluid having a molecule of interest to the traps; and providing an electric field across the traps to perform electroporation of the molecule of interest into the cells in the traps (Pg. 1, para. 4). Regarding claim 10, Hur teaches  delivering the cells comprises transporting a first fluid solution containing the cells via the channel at a speed such that the fluid has a Reynolds number of claim 11, Hur teaches providing the molecules of interest comprises using a second fluid solution containing the molecules of interest while maintaining the vortex flow in the traps and removing the first solution (Pg. 4, para. 37). Regarding claim 12, Hur teaches the electric field across the traps is substantially uniform (Pg. 4, para. 36). Regarding claim 13, Hur teaches using a third fluid solution containing further molecules of interest while maintaining the vortex flow in the traps, the further molecules of interest (Pg. 4, para. 38). Regarding claim 14, Hur teaches providing an electric field across the traps to perform electroporation of the further molecules of interest into the cells in the traps, wherein the electric field is adapted to enhance delivery of the further molecules of interest to the cells (Pg. 3, para. 25). Regarding claim 16, Hur teaches the vortex flow is maintained during the entire method (Pg. 4, para. 38). Regarding claim 17, Hur teaches delivering cells in solution to multiple traps via the channel connecting the traps includes providing the first solution to the channel via an inertial focusing region to cause the cells to move close to the sides of the channel via fluidic forces (Pg. 2, para. 14). Regarding claim 18, Hur teaches the channel breaks into multiple channels, each having opposing pairs of traps disposed along a length of the channels (Pg. 2, para. 15).
However, Hur et al. fails to teach the fluid comprised circulating tumor cells or fetal cells   (as further in claim 9). Additionally, Hur fails to teach the sample comprises blood (as in claim 19).
Before the effective filing date of the claimed invention, Di Carlo et al. taught a microfluidic device in which cells of interest having a size that enables trapping within expansion regions can be captured then released into a sample in concentrated form. For claim 19) (Pg. 6, para. 63) can be run through the microfluidic device to concentrate cells contained therein. In one embodiment, Di Carlo teaches the cells are circulating tumor cells (as further in claim 9 and as in claim 23, in-part) or, in the alternative, are fetal cells (as further in claim 9) (Pg. 7, para. 72-73).
However, neither Hur et al. nor Di Carlo et al. teach that the molecule of interest is a nucleic acid encoding a gene product, the expression of which in the cells immortalizes the cells (as further in claim 9 and claim 23, in-part). Hur also fails to teach said gene product comprises TERT (as in claim 20).
Before the effective filing date of the claimed invention, Terai et al. taught human umbilical cord blood (UCB) derived fetal cells (paragraph bridging Pg. 1495 and Pg. 1496) are expected to serve as an excellent alternative to bone marrow-derived human mesenchymal stem cells. However, Terai warns that it is difficult to study them because of their limited life span. To overcome this problem, Terai et al. attempted to produce a strain of UCB derived fetal cells with a long life span and to investigate whether the strain could maintain phenotypes in vitro (Abstract; paragraph bridging Pg. 1491 and Pg. 1492). Towards this end, the fetal cells were infected with retrovirus carrying the human telomerase reverse transcriptase (hTERT) to prolong their life span (as further in claim 9 and as in claim 23, in-part and as in claim 20) and to immortalize said cells (as further in claim 9
The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A and G are applicable.  At the time of invention, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of    Hur et al., wherein Hur teaches a method comprising, delivering a fluid comprising cells of varying sizes to multiple traps via a channel connecting the traps; maintaining a vortex flow in the traps to retain cells of interest in the traps; providing a fluid having a molecule of interest to the traps; and providing an electric field across the traps to perform electroporation of the 
That is, the skilled artisan would have been sufficiently motivated to provide a fluid sample of umbilical cord blood (UCB), wherein said UCB sample comprises fetal cells, as taught in Terai et al., to the device of Hur et al., in order to concentrate the fetal cells, as taught in Di Carlo, in the size specific traps of Hur, prior to immortalization with hTERT because Terai teaches UCB derived fetal cells, although an excellent alternative to bone marrow derived mesenchymal stem cells (BM-MSCs), for the purposes of scientific research, is hindered by their limited life span.  
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.

Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.

			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.